Exhibit 99.1 UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK WESTERN INVESTMENT LLC, Plaintiff, v. DWS GLOBAL COMMODITIES STOCK FUND, INC. Defendant. X : :X Civil Action No. 10-cv-1399 ECF Case FIRST AMENDED VERIFIED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF Plaintiff Western Investment LLC (“Western” or “Plaintiff”), by its attorneys, alleges the following: PARTIES The Defendant 1.Defendant DWS Global Commodities Stock Fund, Inc. (f/k/a Scudder Commodities Stock Fund, Inc.) (“GCS,” the “Defendant,” or the “Fund”) is organized as a Maryland corporation, with its executive offices and principal place of business at 345 Park Avenue, New York, New York 10154. 2.GCS is a closed-end, non-diversified investment management company registered under the Investment Company Act of 1940, as amended (the “1940 Act”). 3.GCS invests in the common stock of dividend-paying large capitalization public companies in commodities-related businesses, such as Exxon (oil), Monsanto (corn), and Rio Tinto (minerals).As of December 31, 2009, 85% of GCS’s assets were comprised of such stocks, and approximately 15% of GCS’s assets were interest earning cash and cash equivalents. 4.Defendant’s shares of common stock are publicly traded on the New York Stock Exchange (“NYSE”) under the symbol “GCS.” The Plaintiff 5.Plaintiff Western Investment LLC is a limited liability company formed under the laws of Delaware with its principal place of business at 7050 S. Union Park Center, Suite 590, Midvale, Utah 84047. 6.Western’s sole member is Art Lipson, who is a citizen of Utah. 7.Western serves as (a) managing member of Western Investment Activism Partners LLC; (b) investment manager of Western Investment Total Return Fund Ltd.; and (c) general partner of both Western Investment Hedged Partners L.P. and Western Investment Total Return Partners L.P. (collectively, the “Western Entities”). 8.Western has sole discretionary authority to buy, sell and vote securities on behalf of the Western Entities. 9.Western is, and has been at all times relevant to this Complaint, a stockholder of GCS, both on its own behalf and as “beneficial owner” of the Western Entities’ shares of GCS common stock. 10.As of March 3, 2010, Western owned 1,337.24 shares of GCS common stock. 11.As of March 3, 2010, the Western Entities owned 2,121,839 shares of GCS common stock. 12.Western’s beneficial ownership, as of 10:00 am on March 3, 2010, of 2,123,176.24 shares of GCS common stock, constituted approximately 13.3% of the GCS common shares outstanding, with a current market value of more than $17,000,000. JURISDICTION AND VENUE 13.The Court has jurisdiction over the claims in this action pursuant to 28 U.S.C. §1331 (federal question) and 28 U.S.C. §1367 (supplemental jurisdiction). 14.This case arises under the 1940 Act, as amended, 15 U.S.C. §80a-1, et seq. and, in particular, Section 18 thereof (15 U.S.C. §§80a-18).The Court has supplemental jurisdiction over Western’s supplemental state law claims pursuant to 28 U.S.C. §1367. 15.The Court also has diversity jurisdiction over this action pursuant to 28 U.S.C. §1332(a) as this action is between citizens of different states and the amount in controversy exceeds $75,000, exclusive of interest and costs. 16.Venue is proper in this District pursuant to §44 of the 1940 Act (15 U.S.C. §80a-43), and 28 U.S.C. §§1391(b)(2) and 1391(b)(3), because the Fund’s principal place of business is in this District and the conduct complained of occurred in this District. 1 GCS’s Investment Manager 17.Deutsche Investment Management Americas Inc. (“Deutsche”), an investment adviser registered under the Investment Advisers Act of 1940, as amended, is GCS’s investment manager. 18.GCS paid Deutsche investment management fees of more than $4 million in the fiscal year ended June 30, 2008. 19.GCS paid Deutsche investment management fees of more than $1.8 million in the fiscal year ended June 30, 2009. GCS’s Classified Board of Directors 20.GCS is managed by a classified board of 13 directors consisting of three (3) classes: Class I (4 directors), Class II (4 directors) and Class III (5 directors). 21.All 13 of GCS’s directors also serve in similar capacities (as overseers, such as directors or trustees) for approximately 125 other publicly-traded registered investment companies advised by Deutsche (the “Deutsche Family Fund”), for which they were paid directors’ fees of between $200,000 and $265,000 in 2008 and between $225,000 and $292,500 in 2009 (including directors’ fees from GCS). 22.Article
